--------------------------------------------------------------------------------

Exhibit 10.27
 
 
CO-LOCATION AGREEMENT
 
This Co-Location Agreement (“Agreement”) made this fifteen (15th) day of
November, 2011 (“Effective Date”), is by and between Epsilon Data Management,
LLC, with a place of business at 4401 Regent Blvd., Irving, TX 75063 ("Epsilon")
and Cyrus Networks, LLC d/b/a CyrusOne, a Delaware corporation with a place of
business at 5150 Westway Park Blvd., Houston, Texas 77041 ("Provider"), each a
“Party” and together, the “Parties.”
 
WHEREAS, Epsilon is interested in obtaining co-location services from Provider
for which Epsilon will place its equipment and the equipment of its permitted
users at any time, (the “Equipment”) in Provider’s Premises; and
 
WHEREAS, Provider leases or owns space in the building(s) located at The
Lewisville Technology Center, 2501 S. State Highway 121, Lewisville, Texas 75067
(the “Premises”).
 
NOW, THEREFORE, the Parties agree as follows:
 
 
1.
Provider Representations, Warranties, and Obligations.

 
a.
Provider shall provide to Epsilon the following:

 
 
i.
Physical space as set forth in Exhibit A for the Equipment ("Equipment Space").

 
ii.
Uninterrupted HVAC and power as set forth in the SLA, and grounding for the
Equipment and Equipment Space as required pursuant to this Agreement and as may
further be described in any SOW.

 
iii.
Sufficient back-up generator capabilities and capacity to ensure an
uninterrupted power supply as required by this Agreement.

 
iv.
Access to the Premises, including the Equipment Space, during normal business
hours so that Epsilon may perform installation, operation, maintenance,
replacement and repair functions in the Equipment Space, all in accordance with
the terms of this Agreement, including the Exhibits, Appendices and Schedules.

 
v.
Provider agrees to provide the services set forth in this Agreement, as modified
or enhanced by any agreed and executed Statement of Work (“SOW”) between the
parties (the “Services”).  Unless otherwise specifically set forth in writing,
the terms of this Agreement shall prevail in the event of any inconsistency
between it and any SOW.

 
vi.
Provider shall make commercially reasonable efforts to install a DWDM network
between Building 7 of the Premises and any future Provider buildings in the
Dallas Ft. Worth area.  In such event, Epsilon shall have the option to use the
DWDM network, at cost to Epsilon, as a method to interconnect Provider
facilities in which Epsilon has space.  The addition of DWDM services shall
require a Project Change Request, which shall be consistent with the terms of
this Section 1(a) (vi).

 
 
b.
Provider will adhere to the Service Levels (“SLA”) set forth in Exhibit
B.  Exhibit B sets out the SLA’s and the methodology for the reduction in Fees
for any SLA failure.

 
c.
Provider will provide and adhere to the Customer Support Guide as developed from
the outline attached hereto as Exhibit E.

 
d.
Provider shall maintain Data Center Tier IV certification for Mechanical and
Electrical with TIA 942 or the then preferred industry standard certification
supplier of Provider.

 
e.
Provider has the authority to enter into this Agreement and has obtained (or
will obtain) and will maintain, at its sole expense, all consents, inspections,
permits, licenses, or other approvals required for Provider to fulfill its
obligations under this Agreement.

 
f.
Provider is responsible for all Premises utilities including but not limited to
electricity and water and, if applicable, other utilities as described in any
SOW executed pursuant to this Agreement.

 
g.
Provider will engineer the space for the minimum megawatt (MW) of critical load
power based on Epsilon’s requirements as set forth in Appendix I, approximately
150W/RFSF on the Go-Live Date scaling up to 300W/RFSF as necessary to meet
Epsilon requirements.

 
h.
Provider shall reimburse Epsilon $    per day for each day of delay from the
mutually agreed upon Go-Live Date, provided that Provider shall only reimburse
Epsilon in the event the delay is caused by Provider and is not related to a
force majeure event.  For avoidance of doubt, Provider shall not be responsible
for any delays caused by Epsilon’s failure to provide timely information or
otherwise assist in the implementation of Services.

 
i.
Provider will not grant a security interest in, include the Equipment on any UCC
financing statement, or otherwise encumber or allow any of the Equipment to
become subject to a lien.  Provider does not gain any ownership interest in the
Equipment by means of this Agreement.

 
j.
Provider is currently engaged in the certification process with the Uptime
Institute to obtain Tier III certification with regard to the
Premises.  Provider shall use commercially reasonable efforts to complete this
process and obtain the Tier III Certification.  In addition, Provider shall
provide monthly updates to Epsilon regarding the status of Provider’s
certification.

 

 
 

--------------------------------------------------------------------------------

 



 
2.
Epsilon Representations and Warranties.

 
a.
Epsilon represents and warrants that it has the authority to enter this
Agreement and perform its obligations hereunder.

 
b.
Epsilon represents and warrants that in connection with the exercise of its
rights and performance of its obligations under this Agreement, Epsilon shall at
all times comply with the terms and conditions of this Agreement including
without limitation all exhibits and attachments, Provider’s Acceptable Use
Policy (the “AUP”), and all applicable Laws.  Epsilon further represents and
warrants that it will not interfere with any other occupant of the Premises.

 
c.
Epsilon represents and warrants that as of the Effective Date, and at all times
during the Term, it shall own or have the legal right to place and use the
Equipment as contemplated herein, and that it shall exercise its rights and
perform its obligations under this Agreement without infringing,
misappropriating or otherwise violating any intellectual property rights of
Provider, any third party or any applicable Law.  Epsilon further represents and
warrants that its placement and use of the Equipment will not pose a physical
threat to Provider, the Premises, or customers of Provider and comply with all
policies, procedures, and security requirements provided by Provider.  Epsilon
further represents and warrants that as of the Effective Date, and at all times
during the Term, it has obtained (or will obtain) and will maintain, at its sole
expense, all consents, inspection, permits, licenses, or other approvals
required for Epsilon to fulfill its obligations under the Agreement and to
utilize the Equipment Space and Services as contemplated hereunder.



 
3.
Term and Termination.

 
a.
This Agreement is effective as of the Effective Date and, unless terminated
earlier as otherwise permitted under this Agreement, will remain effective for
sixty (60) months from the Go-Live Date (the “Initial Term”). Epsilon shall have
the right to renew this Agreement for two (2) one (1) year renewal terms (each a
“Renewal Term”). At least one hundred and twenty (120) days prior to the end of
the Initial Term, or any Renewal Term, Provider shall notify Epsilon of the
impending term expiration.  Within thirty (30) days of receiving such notice
Epsilon shall provide written notice indicating whether it intends to renew the
Agreement.  In the event Epsilon does not give notice of its intent to renew,
Epsilon shall be deemed to have elected to renew and any Renewal Term shall
require the consent of Provider. The Initial Term and the Renewal Term may be
referred to herein as the “Term.”

 
b.
This Agreement may be terminated for convenience by Epsilon before the 5th year
of the Term upon ninety (90) days written notice, provided Epsilon pays the
scheduled Termination for Convenience Fee as follows:

 
 
i.
Should Epsilon exercise this right of termination for convenience, Epsilon shall
be obligated to pay the following Termination for Convenience Fee, in addition
to any unamortized broker fees or additional termination for convenience fees
set forth in future SOWs or Order Forms: Epsilon has committed to operating at
least 300 Customer Cabinets with an average monthly power consumption of 3.2kW
per Customer Cabinet for at least 36 months (the “Full Ramp Period”).  The
monetary value of this minimum commitment is equal to US $     (the “Full Ramp
Minimum Commitment”).  The Termination for Convenience Fee shall be equal to
that portion of the Full Ramp Minimum Commitment that has not been paid by
Epsilon on the date it gives notice of its intent to terminate for convenience,
without any credit for (A) amounts paid by Epsilon outside the Full Ramp Period,
or (B) amounts paid during the Full Ramp Period for (1) Customer Cabinets or
power usage in excess of the Minimum Commitment, or (2) amounts not attributable
to the MRC for Customer Cabinets (i.e. Smart Hands Services, Pass-throughs,
cross-connects, etc.)  All amounts due under this Section 3(b) shall be paid
immediately upon notice from Epsilon of its intent to terminate for convenience,
subject to Section 3(b) (ii) below.

 
ii.
Should Epsilon notify Provider of its intent to exercise its Termination for
Convenience in accordance with subsection (i) above within one hundred eighty
(180) days (instead of the 90 day notice required above), Provider agrees that
upon such notice it shall  use reasonable efforts to offer the Equipment Space
to potential customers with the same requirements as Epsilon before other space
on the Premises in order to reduce the amount of Termination for Convenience Fee
due by Epsilon to Provider.  Should Provider execute an agreement with another
customer regarding the Equipment Space prior to the Termination for Convenience
date, the Termination for Convenience Fee shall be reduced in an amount equal to
the amount of monthly recurring fees (not including amounts attributable to
pass-throughs, cross-connects, smart hands services or other non-recurring
charges) to be paid by the other customer during the remaining Term.

 

 
 

--------------------------------------------------------------------------------

 



 
 
4.
Payment Terms.

 
a.
Epsilon shall provide payment to Provider of all undisputed amounts due no later
than forty-five (45)days after Epsilon’s receipt of an invoice reflecting any
applicable SLA credits as further described in Exhibit B.  All payments shall be
made in US dollars.  Epsilon may reasonably and in good faith dispute invoices
by providing notice in writing to Provider.  The pricing shall be as set out in
Appendix 1 (the “Fees”).  Restrictive endorsements or other statements on checks
will not apply to Provider.  Epsilon will reimburse Provider for its costs and
expenses (including reasonable attorneys’ fees) associated with collecting past
due amounts.  Provider reserves the right to discontinue Services in the event
of non-payment of undisputed amounts by Epsilon.  A service disruption notice
will be sent to Epsilon via email when an invoice has not been paid sixty (60)
days past its invoice date.

 
b.
If Epsilon reasonably disputes any portion of an invoice, Epsilon must pay the
undisputed portion of the invoice in accordance with the terms and conditions of
this Agreement and submit a written claim with adequate detail to Provider for
the disputed amount.  All claims must be submitted to Provider within one
hundred twenty (120) days from the invoice date for those Services.  Epsilon
waives the right to dispute any Fees not disputed within this one hundred twenty
(120) day time frame.  The parties will negotiate in good faith to try to
resolve any such dispute with respect to such claims within sixty (60) days
after the respective invoice date.  In the event the dispute is resolved against
Epsilon, Epsilon shall pay such amounts within five (5) business days of
resolution.    Provider shall have one hundred eighty (180) days from the date
the charges were incurred to include any charges on an invoice to Epsilon.

 
c.
Except for taxes based on Provider’s net income and ad valorem, personal and
real property taxes imposed on Provider’s owned or leased property, Epsilon is
responsible for payment of all property, sales, use, gross receipts, and excise
taxes, imposed on or based upon the provision of Services, Epsilon’s use of the
Premises, or the location of Equipment in the Premises (collectively
“Taxes).  Provider will timely invoice Epsilon for any and all Taxes payable by
Epsilon under the terms of this Agreement.  In the event that Epsilon is tax
exempt, Epsilon shall provide Provider with a copy of a valid tax exemption
certificate from the applicable taxing authority before invoicing for Services
begins.  Epsilon is responsible for updating such certificates upon
expiration.  Provider shall not recognize exempt status unless it has on file a
valid tax exemption certificate.

 
 
5.
Use of the Premises and Equipment Space.

 
a.
Epsilon shall be permitted to use the Equipment Space only for the operation of
its data center and related activities, unless Provider in its sole discretion
gives written consent to other uses.  Epsilon shall also have a non-exclusive
right to use the Common Space, so long as such areas are used for their intended
and customary purposes.  Epsilon’s use of the Equipment Space and Common Space
shall be subject to Provider’s reasonable policies and procedures, adopted and
amended from time to time, including without limitation Provider’s AUP, as set
out in Exhibit G.  Epsilon shall ensure that the Epsilon Representatives comply
with such policies and procedures and shall monitor such persons to ensure their
compliance.  Epsilon agrees to pay for the cost associated with any damage to
the Premises caused by Epsilon or any of Epsilon Representatives, including the
clean up, removal and remediation of any hazardous materials.  Notwithstanding
Epsilon’s right to use the Equipment Space, Provider retains the right to access
any and all of the Equipment Space for any legitimate business purpose,
including without limitation verification of compliance with the terms and
conditions of this Agreement provided that Epsilon shall be notified of such
access and such access shall be in accordance with Section 7.  All other
non-emergency access to the Equipment Space by Provider shall require no less
than ten (10) business days prior notice.  To the extent an emergency arises
that involves the potential loss of life, personal injury, or substantial damage
to property Provider shall be permitted to immediately access the Equipment
Space and take appropriate measures, without regard to any security/access
policy or procedure.  Provider will promptly give Epsilon notice of such
actions.

 
b.
Changes.  Epsilon may make any material alterations, improvements or
installations (collectively, “Alterations”) to the Equipment Space upon prior
written approval of the Provider.

 
c.
Liens.  Epsilon shall not suffer or permit any mechanic's, laborer's, or
material man’s lien to be filed against the Premises or any part thereof by
reason of work, labor, services, or materials requested and/or supplies claimed
to have been requested by Epsilon; and if such lien shall at any time be so
filed, Epsilon shall cause it to be canceled and discharged of record (by
bonding or otherwise), within thirty (30) days after notice of the filing
thereof, and Epsilon shall indemnify and hold harmless Provider from any loss or
expense incurred in connection therewith.

d.                   (i) Provider agrees that the Equipment Space, as shown in
Exhibit A, shall consist of approximately 10,000 square feet.  This space shall
be for the exclusive use of Epsilon during the Term of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 



 
Provider also agrees, pursuant to the terms of Epsilon’s right of first refusal,
to allow Epsilon to expand into additional space beyond space outlined in
Exhibit A in an adjacent and contiguous manner, and will provide a space
take-down plan which instructs the installation of other new customers of
Provider to occupy space outside any immediate Epsilon expansion areas until
such time as no suitable non-contiguous space in available within the Premises
at which point the space may be offered to other customers, subject to Epsilon’s
right of first refusal.
 
(ii) Provider shall grant Epsilon a right of first refusal to any additional
space available in the Data Hall or the Premises, beyond the initial 10,000
square feet of Equipment Space, in either case “Space”, during the Term of this
Agreement, (“Right of First Refusal”).  Provider shall notify Epsilon, in
writing, upon commencement of actual contract negotiations with another entity
seeking to occupy that Space.  Epsilon shall respond in writing within ten (10)
business days indicating its intent to occupy such Space.  Should Epsilon fail
to respond within 10 business days, Epsilon will be deemed to have waived its
Right of First Refusal as to the Space sought by such other entity.  The
additional Space shall be offered to Epsilon at payment terms at least as
attractive as Epsilon’s then-current Fees.  If Epsilon does not exercise its
Right of First Refusal in writing within such ten (10) days or declines to
exercise its Right of First Refusal, Provider thereafter shall have the right to
extend the space to such other entity at which time Epsilon’s Right of First
Refusal with regard to that Space, under this subsection (d) shall terminate and
Epsilon shall no longer have any Right of First Refusal with regard to that
Space.  If Provider does not enter into a contract with regard to the Space with
such other entity within one hundred and eighty (180) days of the written
notification to Epsilon, Epsilon’s Right of First Refusal in regards to such
Space shall be reinstated.  This Right of First Refusal is intended to be
ongoing and fluid in order to ensure Epsilon’s continued ability to expand
during the Term.  If Epsilon exercises its Right of First Refusal to the Space,
billing for such Space shall begin upon agreed occupancy of the Space or within
90 days, whichever happens sooner.
 
 
e.
Provider shall have no right to relocate Epsilon during the Term of the
Agreement or any renewal periods.

 
 
6.
Maintenance.

 
a.
During the Term, except as provided below, Provider will be responsible for the
condition, operation, repairs, replacements, maintenance and management of the
Premises, including all Technical Infrastructure, except to the extent caused by
Epsilon, any Epsilon Representative or the Equipment.  All repairs shall be
completed in a prompt and workmanlike manner. However, should Provider not make
repairs in a prompt and workmanlike manner resulting in a material impact to
Epsilon’s operations, Epsilon shall have the right to complete any necessary
repair, without harming any other tenant in the Premises, and offset such actual
costs of repair against Fees owed to Provider, provided that any such repairs
shall be performed by a qualified contractor that is familiar with the
architecture of the Premises and agrees to comply with the provisions of this
Agreement related to Epsilon contractors.  All such repairs shall be performed
in a diligent, competent and workmanlike manner and in a manner which will not
impair the proper functioning of the Data Hall or Premises or void any
manufacturers or installation warranties of equipment in the Premises.

 
The provision of all maintenance services performed pursuant to this subsection
shall be provided at no charge to Epsilon. Provider shall maintain the Premises
and Technical Infrastructure in efficient working order and in accordance with
its written maintenance standards and the Customer Support Guide as developed
from the outline attached as Exhibit E.  Provider shall have sole
responsibility, except in the case of Epsilon needing to make repairs as noted
above, for negotiating, executing and administering all contracts related to the
operation, maintenance and repair of the Premises and Technical
Infrastructure.  During the maintenance services of Provider as described above
the Services may not comply with the specifications set forth in Exhibit B,
provided that a plan shall be developed along with Epsilon, which addresses ways
to minimize disruption to the services provided by Epsilon to its customers.
 
 
b.
Provider will clean and carry out normal maintenance in the Premises provided
that Epsilon shall maintain the Equipment Space as provided below.  Epsilon
assumes full and sole responsibility for the condition, operation, repair,
replacement, maintenance and management of the Equipment including the building,
maintenance and repair of the cages.  Epsilon at its sole expense shall clean
the Equipment Space, provided that Provider shall retain responsibility for
sub-floor cleaning in the Equipment Space, which it shall perform annually.  In
the event Epsilon desires to use a janitorial service or other similar
contractor in the Equipment Space, Epsilon shall use a vendor approved in
writing by Provider, such approval not to be unreasonably withheld.

 
 
7.
Security.

 
a.
Provider shall be responsible for developing and maintaining physical security
measures for the Premises as set forth herein.  Such measures shall comply with
all current regulatory requirements applicable to Provider’s business.  Such
security measures shall at a minimum, adhere to the security access procedures
set forth in this

 

 
 

--------------------------------------------------------------------------------

 



 
Section 7 and in Exhibit C.  Further, Provider shall use commercially reasonable
efforts to maintain the security measures of the kind set out in Exhibit C in a
manner consistent with the then-current industry standards for efficiency and
reliability.
 
b.
Provider shall restrict access to the Equipment Space to its Staff or
contractors who have a business need for access to the Equipment Space.  If at
any time either party becomes aware that any of the security measures in place
for any portion of the Premises are compromised or otherwise violated or may not
adhere to the requirements of this Agreement, such party shall provide notice of
such event as soon as reasonably practicable to the other party and Provider
shall restore such security to a standard consistent with its obligations under
this Agreement.  Provider shall also design an incident response policy whereby
notice is given to Epsilon upon any potential, threatened, or successful
security incident or breach of the Equipment Space. Provider shall provide
Epsilon with immediate notice upon any material change to its security
operations that affect Epsilon’s use of the Equipment Space.  In the event of a
failure of the security measures, Provider shall permit Epsilon to inspect those
portions of the automatic security logs for the Equipment Space upon the receipt
of such notice.

 
c.
Provider shall use commercially reasonable efforts to assist Epsilon in
compliance with third party physical security obligations that may be imposed
upon Epsilon by its clients from time to time provided that the cost of
additional security measures shall be paid by Epsilon.

 
d.
Provider shall ensure that the following physical and environmental safeguards
are implemented:

 
 
i.
Restrict entry to the Premises to Provider’s Staff authorized for such access,
authorized contractors of Provider or other clients, authorized visitors of
Provider or Provider’s other clients, Provider’s other clients, Epsilon, Epsilon
Representatives and law enforcement;

 
ii.
Restrict entry to the Equipment Space solely to Provider’s Staff ,or contractors
authorized for such access on a need to know basis, Epsilon and Epsilon
Representatives, all of whom shall be included on the Access List;

 
iii.
Implement and maintain for the infrastructure systems, including smoke and heat
detection, fire extinguishing, and suppression, zoned sprinkler systems,
cooling, power (including redundancy and diversity), leak detection, emergency
systems, and employee safety in a manner consistent with its obligations under
this Agreement.  In addition, Provider shall use commercially reasonable efforts
to maintain such systems in a manner consistent with prevailing
industry-standard best practices;

 
iv.
Provide physical entry controls for all areas where Confidential Information is
stored, accessed, or processed on the Premises; each of Provider’s Staff
accessing these areas must employ one or more unique, individually identifiable
entry controls (such as card keys and biometric scans) that provide an audit
trail of each entry; and all visitors who enter these areas must be logged and
escorted by one of Provider’s Staff who are authorized to access such area or by
Epsilon;

 
v.
Regularly monitor areas around and in the Premises and Equipment Space, such as
with cameras and closed circuit recording, at least on guard monitoring the
Premises 24 hours of the day, 7 days of the week, entry logs, and response
center monitoring of key Premises metrics;

 
vi.
Dispose equipment, physical documents and files, and physical media in a manner
that prevents subsequent retrieval of Confidential Information originally stored
in them.  All printed material containing Confidential Information shall be
shredded prior to disposal;

 
vii.
All access and security logs shall be maintained in accordance with Provider’s
standard practices and procedures as set out in Exhibit C.

 
 
8.
Insurance.

 
a.
As of the Effective Date and during the term of this Agreement, Provider agrees
to keep in place at least the levels of insurance coverage as specified in (b)
below.  In addition, Provider shall maintain a Cyber policy which provides
coverage for loss of data due to a physical or other access breach to the
Epsilon space and/or systems in an amount not less than $20 million each
occurrence.

 
b.
Prior to use of the Premises and during the Term, Epsilon shall procure and
maintain the following minimum insurance coverage:

 
 
i.
Workers’ Compensation in an amount not less than that prescribed by statutory
limits

 
ii.
Automobile liability Bodily Injury and Property Damage with limits of $1,000,000
each accident Employer’s Liability with limits of $1,000,000 each occurrence

 
iii.
Commercial General Liability with combined single limits of $10,000,000 each
occurrence

 
iv.
“All Risk” Property insurance covering the Equipment

 
 
c.
All required insurance must be from companies with at least an A.M. Best rating
of “A:XII”.

 

 
 

--------------------------------------------------------------------------------

 
 
d.     Certificates of insurance shall name Provider as additional insured with
respect to general liability.  “All Risk” Property insurance shall include a
waiver of subrogation in favor of Provider.  Each party shall provide the other
with at least thirty (30) days advance written notice of cancellation.  General
Liability insurance shall cover claims for bodily injury, death, personal injury
and property damage occurring during performance of the Services.  Each Party
shall provide certificates of insurance to the other prior to the Effective
Date, and thereafter upon the renewal of all policies to be maintained
hereunder.  The policies required in this Section may include self-insured
retentions which shall be disclosed on the certificate of insurance.



 
9.
Personnel.

 
a.
Epsilon acknowledges and agrees that Provider may use third party contractors in
the operation of the Premises provided, however, that Provider shall remain
responsible for the Services to Epsilon and to perform its responsibilities and
obligations under this Agreement.  Provider shall, at its sole expense, perform
all Services through such contractors or by its employees or agents (“Staff”).

 
b.
Provider shall, at its sole expense, retain Staff with all proper
qualifications, licenses, certificates, and any other approvals to perform
activities related to the Services.

 
c.
Provider shall require its Staff to be bound by confidentiality restrictions at
least as stringent as those contained in Section 13.

 
d.
Provider shall ensure that its Staff that have access to the Premises shall have
at least passed the background screening check as set out on Exhibit D and will
use commercially reasonable efforts to include in its contractor contracts a
requirement that its contractors conduct similar background checks on its
employees.

 
e.
Epsilon shall have the right to hire sub contractors at its sole discretion,
including but not limited to equipment vendors, network services and fiber
providers.  Such service providers shall be considered Epsilon Representatives
and will be allowed access to the Equipment Space subject to the terms and
conditions of this Agreement, including without limitation adherence to the AUP
as set out in Exhibit G.  In addition such contractors shall be subject to all
safety, access, insurance and other reasonable requirements imposed by Provider
and Epsilon shall remain responsible for all activities of its contractors on
the Premises.  All such service providers shall be subject to the prior written
approval of Provider, such approval not to be unreasonably withheld.

 
f.
Neither party shall hire or attempt to hire or employ any of the other’s
personnel during the Term of this Agreement and for a period of one (1) year
thereafter.  Notwithstanding the foregoing, nothing herein shall be construed to
prohibit either party from placing general opportunity advertisements not
targeted at the other party’s employees.

 
 
10.
Indemnification.

 
a.
Provider shall indemnify and hold Epsilon and any of its successors or permitted
assigns harmless from and against all third party claims, causes of action,
disputes, damages, costs, charges and expenses, including reasonable attorneys’
fees and costs (collectively, “Losses”), arising from or related to death or
injuries to any persons or any damages to any physical property caused by or
arising out of any negligent, grossly negligent or illegal conduct of Provider
and/or its employees, agents, including Provider’s contractors or personnel.

 
b.
Epsilon shall indemnify and hold Provider and any of its successors or permitted
assigns harmless from and against all Losses directly arising from  or related
to (i) death or injuries to any persons or any damages to any physical property
caused by or arising out of any negligent, grossly negligent or illegal conduct
of Epsilon, and/or its employees, agents or personnel, or (ii) death or injuries
or any damages to any physical property made by or on behalf of any Epsilon
Representative, including all contractors.

 
c.
A party seeking indemnity (an “Indemnified Party”) from the other party (an
“Indemnifying Party”) shall not be exonerated, indemnified or held harmless to
the extent of any Losses caused by (a) the negligence, gross negligence or
willful misconduct of the Indemnified Party, its agents or affiliates or (b) a
material breach by the Indemnified Party of its warranties, representations or
obligations herein.

 
d.
If a claim, action, suit or proceeding by a third party (a “Third Party Claim”)
is made against an Indemnified Party, and if such Indemnified Party intends to
seek indemnity with respect thereto, such Indemnified Party shall promptly
notify the Indemnifying Party of such Third Party Claim; provided that the
failure to so notify shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is actually and
materially prejudiced thereby.  The Indemnifying Party shall have thirty (30)
days after receipt of such notice to assume the conduct and control, through
counsel reasonably acceptable to the Indemnified Party and at the expense of
Indemnifying Party, of the settlement or defense thereof, and the Indemnified
Party shall cooperate with the Indemnifying Party in connection therewith.  So
long as the Indemnifying Party is reasonably contesting any such Third Party
Claim in good faith, the Indemnified Party shall not pay or settle any such
Third Party Claim.  Notwithstanding the foregoing, the Indemnified Party shall
have the right to pay or settle any such

 

 
 

--------------------------------------------------------------------------------

 



 
Third Party Claim (whether or not appropriate notice has been given by the
Indemnified Party); provided that, in such event, the Indemnified Party shall be
deemed to have waived any right to indemnity by the Indemnifying Party for such
Third Party Claim unless the Indemnifying Party shall have consented in writing
to such payment or settlement.  If the Indemnifying Party does not notify the
Indemnified Party within thirty (30) days after the receipt of the Indemnified
Party’s notice of a claim of indemnity hereunder that it elects to undertake the
defense thereof, the Indemnified Party shall have the right to contest, settle
or compromise the Third Party Claim at any time after such thirty (30) day
period, but shall not thereby waive any right to indemnity for such Third Party
Claim pursuant to this Agreement.  The Indemnifying Party shall not, except with
the consent of the Indemnified Party, enter into any settlement for the Third
Party Claim that does not include, as an unconditional term thereof, the giving
by the third party asserting such Third Party Claim to the Indemnified Party of
an unconditional release from all liability with respect to such Third Party
Claim or consent to entry of any judgment.
 
 
11.
Limitations of Liability.

 
a.
To the maximum extent permitted by law, the limitations set forth in this
Section 11 will apply to any and all claims, actions, suits and proceedings,
regardless of whether any such claim, action, suit or proceeding arise in
contract, tort (including without limitation negligence), strict liability or
any other legal theory.  Furthermore, Epsilon acknowledges that Provider has
agreed to the applicable pricing and negotiated this Agreement in reliance upon
the limitations of liability and disclaimers of warranties contained in this
Agreement and that such limitations and disclaimers form an essential basis of
the bargain between the Parties. The Parties agree that such limitations and
disclaimers shall survive and apply even if found to have failed of their
essential purpose.

 
b.
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, BOTH PROVIDER AND EPSILON
MAKE NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENTOR FITNESS FOR A PARTICULAR USE.

 
c.
EXCEPT FOR AMOUNTS PAID WITH RESPECT TO THIRD PARTY CLAIMS THAT ARE SUBJECT TO
INDEMNIFICATION UNDER THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OF
ANY KIND OR NATURE (INDLUCING BUT NOT LIMITED TO DAMAGES FOR LOST PROFITS, LOST
REVENUES, LOST OPPORTUNITY OR LOSS OF ‘GOODWILL’) WHETHER OR NOT CAUSED BY THE
ACTS OR OMISSIONS OR NEGLIGENCE OF ITS EMPLOYEES OR AGENTS, AND/OR REGARDLESS OF
WHETHER SUCH PARTY HAS BEEN INFORMED OF THE POSSIBLITY OR LIKELIHOOD OF SUCH
DAMAGES.

 
d.
Notwithstanding anything herein to the contrary, the Parties agree as follows:

 
 
i.
General.

 
ii.
Service Level Credits.  Service Level Credits, to the extent provided for in the
SLA shall be the sole and exclusive remedy for Epsilon for interruptions,
suspensions, failures, defects, impairment or any other inadequacy with respect
to the Services which are the subject of the SLA;

 
iii.
Limited Recourse and Responsibility.  Epsilon shall have no recourse against any
assets of any person or entity other than Provider and no personal liability or
personal responsibility shall attach with regard to any claim made by Epsilon
related in any way to this Agreement.

 
 
12.
Force Majeure.

 
a.
A Party’s obligations shall be suspended during the period and to the extent
that such Party is prevented or hindered from complying therewith by any event
arising from a cause beyond its reasonable control including, without
limitation: (a) acts of God; (b) weather, fire or explosion; (c) war, invasion,
riot or other civil unrest; (d) governmental laws, orders or restrictions; (e)
embargoes or blockades in effect on or after the date of this Agreement; (f)
action by any regulatory authority; (g) national or regional emergency; (h)
strikes or labor stoppages or slowdowns or other industrial disturbances; or (i)
shortage of adequate power or transportation

 

 
 

--------------------------------------------------------------------------------

 



 
facilities (each such event a “force majeure event”).  In such force majeure
event, such Party shall give notice of suspension as soon as reasonably
practicable to the other Party stating the date and extent of such suspension
and the cause thereof, and such Party shall resume the performance of such
obligations as soon as reasonably practicable after the removal of the
cause.  If such an event should last more than thirty (30) days and the adverse
effects of such event render Provider substantially unable to comply with the
material obligations hereunder, so that the commercial purposes of this
Agreement are substantially frustrated, then Epsilon retains the right to
terminate this Agreement, effective immediately. Notwithstanding the occurrence
of a Force Majeure Event, Epsilon shall continue to pay for all Services it
actually receives under this Agreement.
 
 
13.
Confidentiality.

 
a.
Confidential Information.  For purposes of this Agreement, “Confidential
Information” means confidential and proprietary information of either party or
its corporate clients or Providers, affiliates, subsidiaries, or parent
companies disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and
equipment).  Confidential Information includes, by way of example, but without
limitation, the Business Information, Technical Information, and Personal
Information described below.

 
 
i.
Examples of “Business Information” are:  products and services, employee
information, business models, know-how, strategies, designs, reports, data,
research, financial information, pricing information, corporate client
information, market definitions and information, and business inventions and
ideas.

 
ii.
Examples of “Technical Information” are: software, algorithms, developments,
inventions, processes, ideas, designs, drawings, engineering, hardware
configuration, and technical specifications, including, but not limited to,
computer terminal specifications, the source code developed from such
specifications, all derivative and reverse-engineered works of the
specifications, and the documentation and software related to the source code,
the specifications and the derivative works.

 
iii.
Examples of “Personal Information” are: all non-public personal information of
or related to individual credit applicants, customers or consumers of either
party, employee and vendor information, including but not limited to names,
addresses, telephone numbers, account numbers, customer lists, credit scores,
and account, financial, transaction information, consumer reports and
information derived from consumer reports, that is subject to protection from
publication under applicable law.

 
 
b.
Agreement to Protect Confidential Information.  Each party shall maintain the
Technical Information in confidence for five (5) years from the date of
termination or expiration of this Agreement, the Business Information for two
(2) years from the date of termination or expiration of this Agreement, and the
Personal Information, trade secrets and source code forever, and shall not,
without the prior written consent of the disclosing party, disclose any of the
Confidential Information except as permitted herein.  Each party will protect
the Confidential Information and will not copy, use, disclose to any third
party, or access such Confidential Information without the prior written consent
of disclosing party.  Each party shall disclose Confidential Information only to
employees, contractors, clients or agents on a need-to-know basis and only as
necessary for the performance of this Agreement.  Each party will use at least
the same degree of care to protect the Confidential Information as it uses in
protecting its proprietary, confidential and trade secret
information.  Confidential Information belongs to disclosing party.  The
obligations set forth in this Section will survive the termination or expiration
of this Agreement.

 
c.
Ownership and Use.  Each party agrees that all Confidential Information contains
trade secrets and that portions of the Confidential Information are copyrighted
works.  Accordingly, disclosing party owns all rights, title and interest in and
to the Confidential Information and any and all modifications to such
Confidential Information. Receiving party may not reverse-engineer any software
or other materials embodying the Confidential Information.  Each party
acknowledges that Confidential Information may be provided for limited use
internally, and each Party agrees to use the Confidential Information only in
accordance with the terms and conditions of this Agreement and shall not
disclose the Confidential Information to any third parties without the prior
written approval of a duly authorized officer of the disclosing party.

 
d.
No License.  No right or license whatsoever is granted with respect to the
Confidential Information or otherwise.

 
e.
Control of Confidential Information.  Copies of the Confidential Information
shall be made only as necessary and such copies shall be subject to the same
restrictions as the original Confidential Information.  Receiving party shall
reproduce the proprietary rights notices on any copies produced, in the same
manner in which such notices were set forth on the original.

 
f.
Exclusions.  Notwithstanding the foregoing, the obligations of this Section 13
will not apply to Confidential Information that is (i) already in the public
domain; (ii) disclosed to a party by a third party with the right to disclose it
in good faith; (iii) specifically exempted in writing from the applicability of
this Section; (iv) in the

 

 
 

--------------------------------------------------------------------------------

 



 
receiving party’s possession prior to receipt thereof from the disclosing party,
as reasonably documented by the receiving party; or (v) developed by the
receiving party without access to or use of any of the Confidential Information
received from the disclosing party.
 
g.
Disclosure Required by Law.  Notwithstanding anything to the contrary in this
Agreement or an attachment, each party is authorized to make any disclosure
required of by it by any applicable law, rule, or regulation, after providing
the other party with prior written notice (provided such notice is not
prohibited by applicable Law) and an opportunity to respond prior to such
disclosure.

 
h.
Proprietary Rights.  Each party regards and hereby identifies as Confidential
Information its equipment, any information contained in or on the Equipment, and
the existence of this Agreement and the terms herein, provided that Provider may
,with prior written consent from Epsilon, disclose in advertisements or verbally
the fact that Epsilon is a customer of Provider.  Each party also identifies as
Confidential Information those methods and processes it employs in collecting,
decoding, assembling, updating, accessing, enhancing, and modeling such data
associated source and object codes and documentation, all of which, with the
Equipment, are and will remain the sole and exclusive property of the disclosing
party.

 
i.
Provider shall notify Epsilon if there has been any unauthorized physical
intrusion in or access to the Premises of which Provider has knowledge.

 
 
14.
Audit.

 
a.
Once per year, Epsilon shall have the right to audit Provider’s security
policies and practices as set forth in this Agreement in addition to compliance
with the privacy policies and procedures applicable to the provision of the
Services.  Epsilon shall notify Provider in writing ten (10) business days in
advance of the date it will audit Provider and the name of any representative,
if other than Epsilon employees, who will perform the audit.  Such audits shall
be performed during the hours of 8:00am to 5:00pm, Monday through Friday and be
non-disruptive to Provider’s normal operations.  Epsilon or its representatives
shall abide by the Confidentiality provisions set out in Section 13 when
conducting such audit.  If Epsilon determines that there is a reasonable basis
for a problem with Provider’s compliance, including but not limited to failing
to provide a SSAE 16 report as required by subsection b, with its obligations,
Epsilon may, upon ten (10)  business day prior written notice to Provider,
conduct another audit.

 
b.
Provider shall provide to Epsilon a SSAE 16 for each year during the Term.  Such
SSAE 16 shall be unqualified.  If such report is qualified, Provider shall give
Epsilon a plan to make corrections. Provider shall make commercially reasonable
efforts to carry out such plan within ninety (90) days, provided that if such
plan cannot be completed within the 90 day time period despite diligent efforts,
Provider shall have a reasonable period of time to complete the plan.  Failure
to comply with this subsection 14(b) shall be considered an Event of Default.

 
 
15.
Assignment.

 
a.
Epsilon may assign this Agreement to (i) an Affiliate of Epsilon; or (ii) in
connection with the sale of substantially all of its assets.  All other
assignments of any or all of this Agreement or Equipment Space by Epsilon
require the prior written consent of Provider, such consent not to be
unreasonably withheld.  For the avoidance of doubt, any proposed assignee that
is of equal or greater financial strength as Epsilon as reasonable determined by
Provider shall be deemed reasonable provided that the proposed assignee is not a
competitor of Provider and such assignment would not violate any Law or
contractual obligation of Provider.  Any assignment in violation of this Section
shall be null and void.  For purposes of this Agreement, “Affiliate of Epsilon”
means any entity that is owned or controlled by Epsilon, Alliance Data Systems
Corporation, or any entity that is wholly owned by Alliance Data Systems
Corporation.

 
b.
The term “control” as used in this Agreement (i) in the case of a corporation
shall mean ownership of more than fifty (50%) percent of the outstanding capital
stock of that corporation, (ii) in the case of a general or limited liability
partnership, shall mean more than fifty (50%) percent of the general partnership
or membership interests of the partnership, (iii) in the case of a limited
partnership, shall mean more than fifty (50%) percent of the general partnership
interests of such limited partnership, and (iv) in the case of a limited
liability company, shall mean more than fifty (50%) percent of the membership
interests of such limited liability company.

 
c.
Users of the Services.

 
 
i.
The Services may be received and used not only by Epsilon, but also by any of
its Designated Entities to the same extent as Epsilon.

 
 
1.
“Designated Entities” mean any persons or entities that have a business
relationship with Epsilon, and which are authorized by Epsilon to receive and/or
use the Services.  (For example, at Epsilon’s option, servers of an Epsilon
customer may be installed and maintained on the racks provided by Provider to
Epsilon under the applicable

 

 
 

--------------------------------------------------------------------------------

 



 
 
SOW.)  In addition, Designated Entities may not have a business relationship
with Epsilon but may be authorized by Epsilon to receive and/or use the
Services.  (For example, Epsilon may execute an agreement to use some of the
Equipment Space, not needed by Epsilon during the Term.) Designated Entities are
sometimes referred to herein as “permitted users".

 
ii.
For purposes of this Agreement, Services provided to Epsilon’s permitted users
will be deemed to be Services provided to Epsilon.  Only Epsilon (and not
permitted users) may order Services under this Agreement or seek to enforce the
Agreement, which it may do on behalf of such permitted users.  As between
Provider and Epsilon, Epsilon shall be responsible for permitted users’ use of
the Services as if they were Epsilon.  Epsilon shall be responsible for ensuring
that its permitted users and their contractors adhere to the terms and
conditions of this Agreement, including without limitation those obligations and
restrictions contained in Sections 2, 5, 8, 9 and 13.

 
iii.
Epsilon shall indemnify and hold Provider and any of its successors or permitted
assigns harmless from and against all claims, causes of action, disputes,
damages, costs, charges and expenses, including reasonable attorneys’ fees and
costs arising from or related to the provision of or use of Services by
permitted users, including the presence of their equipment, personnel or
contractors on the Premises.  Any amounts recoverable under this indemnification
shall not be subject to the limitations contained in Section 11.

 
iv.
All permitted users shall be required to maintain insurance as required under
Section 8 of this Agreement and their contractors shall be subject, without
limitation, to the provisions of Section 9(e).

 
v.
Notwithstanding anything in this Agreement to the contrary, permitted users
shall not be deemed to be third party beneficiaries under this
Agreement.  Damages incurred by a permitted user shall be subject to, and count
toward, the limitations of liability set forth in this Agreement.

 
 
16.
Surrender of Premises/Holding Over.

 
a.
Upon the expiration or other termination of this Agreement (and subject to any
extensions of Service provided by this Section), Epsilon shall have the right
and obligation to remove from the Premises all Equipment and any other Epsilon
property located on the Premises.  Within thirty (30) days, Epsilon shall quit
and surrender the Equipment Space to Provider, vacant, broom clean and in good
order and condition, reasonable wear and tear excepted and shall remove all of
its furniture, furnishings, Equipment and trade fixtures (“Move Out Date”).  Any
property that Epsilon shall be required to remove pursuant to the preceding
sentence and that it shall fail to remove (including by failure to pay
outstanding Fees) as of the Move Out Date shall be deemed abandoned and shall
become the property of Provider and may be removed and disposed of by Provider
without accountability to Epsilon.  In addition, Provider may bill Epsilon for
the cost of transportation, and disposal.

 
b.
Termination Assistance Services/Extension of Services.

 
i.
Upon written request, Provider will provide the following termination assistance
services in connection with any termination or expiration of this Agreement,
provided if the Agreement was terminated for an Event of Default caused by
Epsilon Provider may condition termination assistance and any extension of
Services on Epsilon’s cure of such Event of Default.

 
ii.
Availability; Plan.  Provider shall provide to Epsilon or Epsilon’s designee the
assistance described below in subsection (iv), as requested by Epsilon, to allow
the Services to continue without interruption or adverse effect and to
facilitate the orderly transfer of the Services to Epsilon or its designee.

 
iii.
Extension of Services.  Epsilon may request and Provider shall extend the
provision of Services for a period not to exceed twelve (12) months beyond the
earlier of the effective date of termination or expiration of the Agreement
under the terms and conditions in effect as of the date of the request provided
that Epsilon shall continue to make payments in accordance with the
Agreement.  This Agreement shall continue to govern until the end of the Service
extension.

 
iv.
Termination Assistance.  Upon request, Termination Assistance shall commence:
(1) ninety (90) days prior to the end of the then current Term or on such
earlier date as Epsilon may request; or (2) upon any notice of termination or of
non-renewal of the Initial Term or any Renewal Term.  Such Termination
Assistance shall continue from the commencement through the end of the Initial
Term or applicable Renewal Term (including any extension of time pursuant to
subsection iii above).  In providing Termination Assistance Provider shall (a)
assist Epsilon in developing a written transition plan for the transition of
Services to Epsilon or Epsilon's

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
designee; (b) perform consulting services as requested and are offered generally
by Provider to its customers to assist in implementing the transition plan; and
(c) provide other technical assistance as reasonably requested by Epsilon.

 
v.
Payment.  Provider shall invoice Epsilon monthly in arrears for the termination
assistance services at the prevailing then-current rates for similar Services
or, if no Services are similar, at Provider’s standard rates or, in either case,
rates in this Agreement, whichever is lower.  This payment shall be in addition
to all amounts due pursuant to this Agreement.  Notwithstanding the foregoing,
if Provider has terminated this Agreement based upon Epsilon nonpayment and
Provider has agreed to provide termination assistance services or an extension
of Services, Provider may condition its performance of the termination
assistance services on Epsilon’s payment for such services, monthly in advance.


 
17.
Subordination; Estoppel Certificate.

 
a.
The rights granted under this Agreement to Epsilon are subject and subordinate
to any present or future Security Document applicable to all or any part of the
Premises and to all matters to which such Security Document may be subordinate.

 
b.
At any time and from time to time within twenty (20) days after notice to
Epsilon by Provider or a lessor or mortgagee, Epsilon shall, without charge,
execute, acknowledge and deliver a statement in writing addressed to such party
as Provider, lessor or mortgagee, as the case may be, may designate, in form
satisfactory to Provider, lessor or mortgagee, as the case may be, certifying
all or any of the following:  (i) that this Agreement is unmodified and in full
force and effect (or if there have been modifications, that this Agreement is in
full force and effect as modified and stating the modifications); (ii) whether
the Term has commenced and have become payable hereunder and, if so, the dates
to which they have been paid; (iii) whether or not, to the best knowledge of the
signer of such certificate, Provider is in default in performance of any of the
terms of this Agreement and, if so, specifying each such default of which the
signer may have knowledge; (iv) whether Epsilon has accepted possession of the
Premises; (v) whether Epsilon has made any claim against Provider under this
Agreement and, if so, the nature thereof and the dollar amount, if any, of such
claim; (vi) either that Epsilon does not know of any default in the performance
of any provision of this Agreement or specifying the details of any default of
which Epsilon may have knowledge and stating what action Epsilon is taking or
proposes to take with respect thereto; (vii) that, to the knowledge of Epsilon,
there are no proceedings pending or threatened against Epsilon before or by any
court or administrative agency which, if adversely decided, would materially and
adversely affect the financial condition or operations of Epsilon, or, if any
such proceedings are pending or threatened to the knowledge of Epsilon,
specifying and describing the same; and (viii) such further information with
respect to this Agreement or the Premises as Provider may reasonably request or
lessor or mortgagee may require; it being intended that any such statement
delivered pursuant hereto may be relied upon by any prospective purchaser of the
Premises or any part thereof or of the interest of Provider in any party
thereof, by any mortgagee or prospective mortgagee, by any lessor or prospective
lessor, by any tenant or prospective tenant of the Premises or any part thereof,
or by any prospective assignee of any Security Document.

 
c.
The Premises are currently subject to an existing subordination, non­disturbance
and attornment agreement between Provider and the Premises landlord and lender
(the "SNDA"). Provider shall use commercially reasonable efforts to assert its
rights under the SNDA such that Epsilon’s use of the Premises and access to
Services in accordance with this Agreement are not disturbed.  If there is a new
lender covering the Premises, Provider will seek an SNDA from the new lender.

 
 18.         Condemnation.
 
 
18.1
If one third or more of the Equipment Space, or the use or occupancy thereof, or
any portion of the Premises required for the reasonable and proper use of the
Equipment Space, shall be taken or condemned by any governmental or quasi
governmental authority for any public or quasi public use or purpose or
sold  under threat of such a taking or  condemnation (collectively,
"condemned"), then this Agreement shall terminate on the day prior to the date
title thereto vests in such authority and Fees shall be apportioned as of such
date.  If less than one third of the Equipment Space or occupancy thereof or
portions of the Equipment Space not required for the proper use of the Equipment
Space, is condemned, then this Agreement shall continue in full force and effect
as to the part of the Equipment Space not so condemned, except that as of the
date title vests in such authority Epsilon shall not be required to pay Fees
with respect to the part of the Equipment Space so condemned.  Provider shall
notify Epsilon of any condemnation contemplated by this Section 18.1 promptly
after Provider receives notice thereof.  Within ten (10) days after receipt of
such notice, Epsilon shall have the right to terminate this Agreement with
respect to the remainder of the Equipment Space not so condemned as of the date
title vests in such authority, but only if such condemnation renders said
remainder of the Equipment Space totally unsuitable for their intended purpose.


 
 

--------------------------------------------------------------------------------

 



 
18.2
All awards, damages and other compensation paid by the condemning authority on
account of such taking or condemnation (or sale under threat of such a taking)
shall belong to Provider, and Epsilon hereby assigns to Provider all rights to
such awards, damages and compensation.  Epsilon agrees not to make any claim
against Provider or Provider’s lessoror the condemning authority for any portion
of such award or compensation attributable to damages to the Equipment Space ,
the value of the unexpired term of this  Agreement, the loss of profits or
goodwill, leasehold improvements or severance damages.  Nothing contained
herein, however, shall prevent Epsilon from pursuing a separate claim against
the condemning authority for the value of furnishings, equipment and trade
fixtures installed in the Equipment Space at Epsilon's expense and for
relocation expenses, provided that such claim does not in any way diminish the
award or compensation payable to or recoverable by Provider in connection with
such taking or condemnation.
 

 
19.
Default.

 
 
19.1
Each of the following shall constitute an "Event of Default" by Epsilon or the
Provider, respectively, under this Agreement:

 
a.
Epsilon's failure to make when due any payment of Fees or other sum, which
failure shall continue for a period of thirty (30) days after receipt by Epsilon
of written notice thereof, provided, however, that Provider shall not be
required to give Epsilon more than two (2) such written notices during any year
of the Term and if Epsilon is late in making a payment of Fees or other sum when
due on more than five (5) occasions in one year, then no such thirty (30) cure
period will apply;

 
b.
Either Party’s failure to perform or observe any material covenant  or condition
of this Agreement, whether or not described in the paragraph 19, which failure
shall continue for a period of thirty (30) days after receipt by such defaulting
Party of written notice thereof; provided, however, that if such cure cannot
reasonably be effected within such thirty (30) day period and such defaulting
Party begins such cure promptly within such thirty (30) day period and is
pursuing such cure in good faith and with diligence and continuity during such
thirty (30) day period,  then, except in the event of an emergency, such
defaulting Party shall have such additional time as is reasonably necessary to
effect such cure (this Section 19.1b shall not apply to any failure, event,
breach or occurrence described in Sections 19.1a, 19.1c, 19.1d, or 19.1e);

 
c.
an Event of Bankruptcy as specified in Section 20 hereof;

 
d.
Either Party’s dissolution or liquidation; or

 
e.
any sublease, assignment or mortgage not permitted by Section 15 hereof.

 
 
19.2
If there shall be an Event of Default (even if prior to the Effective Date),
then the applicable provisions of this Section 19.2 shall apply subject to the
limitations set forth in Section 11 (d) (ii).  The non-defaulting party shall
have the right, at its sole option, to terminate this Agreement upon delivery of
written notice to the other party.   In addition, with or without terminating
this Agreement, Provider, if Epsilon has defaulted and failed to cure such
breach, may re-enter, terminate Epsilon's right of possession and take
possession of, the Equipment Space  all in accordance with section 16.  If
necessary, Provider may proceed to recover possession of the Equipment Space
under applicable Laws, or by such other proceedings, including re-entry and
possession, as may be applicable.  If Provider  elects to terminate this
Agreement and/or elects to terminate Epsilon's right of possession, everything
contained in this Agreement on the part of Provider to be done and performed
shall cease without prejudice, provided that nothing contained herein shall be
deemed as limiting Epsilon's liability to pay Provider for all Fees and other
sums specified herein.  Whether or not this Agreement and/or Epsilon's right of
possession is terminated, Provider shall have the right, at its sole option, to
terminate any renewal or expansion right contained in this Agreement and to
grant or withhold any consent or approval pursuant to this Agreement in its sole
and absolute discretion.  If an Event of Default has occurred under this
Agreement and Epsilon has vacated the Equipment Space, and if Provider has
terminated this Agreement as a result of such Event of Default, then Provider
shall thereafter use reasonable efforts to market the Equipment Space taking
into consideration other data center space owned by Provider that is currently
available.  Epsilon hereby expressly waives, for itself and all persons claiming
by, through or under it, any right of redemption, re-entry or restoration of the
operation of this Agreement under any present or future law, including without
limitation any such right


 
 

--------------------------------------------------------------------------------

 



 
 
 
 
which Epsilon would otherwise have in case Epsilon shall be dispossessed for any
cause, or in case Provider shall obtain possession of the Premises as herein
provided.  Provider may market the Equipment Space or any part thereof, alone or
together with other portions of the Premises, for such term(s) (which may extend
beyond the date on which the Agreement Term would have expired  but for
Epsilon's default) and on such terms and conditions (which may include any
concessions or allowances granted by Provider) as Provider, in its reasonable
discretion, may determine, but Provider shall not be liable for, nor shall
Epsilon's obligations hereunder be diminished by reason of, any failure by
Provider to license all or any portion of the Premises or to collect any Fees
due upon such license.  Whether or not this Agreement is terminated or any suit
is instituted, Epsilon shall be liable for any Fees or other sum which may be
due or sustained prior to such Event of Default and for the remaining Term only
to the extent Epsilon would have been liable if the termination was for
convenience – for avoidance of doubt, this limitation only applies with respect
to damages associated with unpaid Fees not for any other type of damage.  The
breaching party shall also be liable  for all costs, fees and expenses
(including, but not limited to, attorneys' fees and costs brokerage fees (to the
extent proportionately allocable to the remaining Agreement Term), expenses
incurred in placing the Premises in first-class condition, advertising expenses,
and any concessions or allowances granted by Provider and actions taken by
Epsilon pursuant to Section 6) incurred by the non-breaching party in pursuit of
its remedies hereunder and/or in case of Provider recovering possession of the
Premises and licensing the Premises to others from time to time until the date
the Agreement Term would have expired but for the other’s default.  In addition,
the non-breaching party may pursue any other remedies available at law or
equity, subject to the limitations contained in Section 11 and hereinabove.

 
 
19.3
Except as provided in Section 11 and subject to the limitations of Section 11,
all rights and remedies of the non defaulting Party set forth herein are
cumulative and in addition to all other rights and remedies available to the non
defaulting Party at law or in equity including those available for anticipatory
breach and the exercise by the non-defaulting Party of any such right or remedy
shall not prevent the concurrent or subsequent exercise of any other right or
remedy.  No delay in the enforcement or exercise of any right or remedy by
Provider or Epsilon shall constitute a waiver of any default by the other party
hereunder or of such party’s rights or remedies in connection
therewith.  Neither party hereto shall be deemed to have waived any default by
the other party hereunder unless such waiver is set forth in a written
instrument signed by the party against whom such waiver is asserted.  If either
party waives in writing any default by the defaulting Party, such waiver shall
not be construed as a waiver of any covenant, condition or agreement set forth
in this Agreement except as to specific circumstances described in such written
waiver.



 
19.4
If the non defaulting Party shall institute proceedings against the other and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of default or of any other covenant, condition or agreement set forth
herein, nor of any of the non defaulting Party 's rights hereunder, except to
the extent agreed by the non defaulting Party in writing in connection with such
compromise or settlement.  Neither the payment by Epsilon of a lesser amount
than the installments of Fees or of any sums due hereunder nor any endorsement
or statement on any check or letter accompanying a check for payment of Fees or
other sums payable hereunder shall be deemed an accord and satisfaction,  and
Provider, in its position as the non defaulting Party may accept such check or
payment without prejudice to Provider 's right to recover the balance of such
Fees or other sums or to pursue any other remedy available to the non defaulting
Party . Notwithstanding any request or designation by Epsilon, Provider may
apply any payment received from Epsilon to any payment then due.  No re-entry by
Provider, and no acceptance by Provider of keys from Epsilon, shall be
considered an acceptance of a surrender of this Agreement.



 
19.5
If Epsilon defaults in the making of any payment or in the doing of any act
herein required to be made or done by Epsilon, then Provider may, but shall not
be required to, make such payment or do such act after Provider delivers written
notice to Epsilon.  If Provider elects to make such payment or do such act, all
costs incurred by Provider, shall constitute additional sums owed by Epsilon to
Provider hereunder and shall be immediately paid by Epsilon to Provider.  The
taking of such action by Provider shall not be considered as a cure of such
default by Epsilon or prevent Provider from pursuing any remedy it is otherwise
entitled to in connection with such default.


 
 

--------------------------------------------------------------------------------

 



 
 
20.
Bankruptcy.



 
20.1
An "Event of Bankruptcy" is the occurrence with respect to either Party of any
of the following: (a) appointment of a receiver or custodian for any property of
such person, or the institution of a foreclosure or attachment action upon any
property of such person; (b) filing by such person of a voluntary petition under
the provisions of the Bankruptcy Code or Insolvency Laws; (c) filing of an
involuntary petition against such person as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which either (1) is not dismissed within
sixty (60) days after filing, or (2) results in the issuance of an order for
relief against the debtor; (d) such person making or consenting to an assignment
for the benefit of creditors or a composition of creditors; or an admission by
such Party of its inability to pay debts as they become due.  At any time (but
in no event more than one (1) time during any calendar year unless non-bankrupt
Party reasonably and in good faith believes that a substantial change in the
bankrupt Party’s financial condition shall have occurred) upon not less than ten
(10) days' prior written notice, the bankrupt Party shall submit such
information concerning the financial condition of any such person as Provider
may reasonably request.  Epsilon warrants that all such information heretofore
and hereafter submitted is and shall be correct and complete.



 
20.2
Upon occurrence of an Event of Bankruptcy, the bankrupt Party shall have all
rights and remedies available pursuant to Section 19 above; provided, however,
that while a case (the "Case") in which the bankrupt Party is the subject debtor
under the Bankruptcy Code is pending, non-bankrupt Party’s right to terminate
this Agreement shall be subject, to the extent required by the Bankruptcy Code,
to any rights of the bankrupt Party or its trustee in bankruptcy (collectively,
"Trustee") to assume or assume and assign this Agreement pursuant to the
Bankruptcy Code.  After the commencement of a Case: (i) Trustee shall perform
all post-petition obligations of the bankrupt Party under this Agreement; and
(ii) if non-bankrupt Party is entitled to damages (including, without
limitation, unpaid rent) pursuant to the terms of this Agreement, then all such
damages shall be entitled to administrative expense priority pursuant to the
Bankruptcy Code.  Any person or entity to which this Agreement is assigned
pursuant to the Bankruptcy Code shall be deemed without further act or deed to
have assumed all of the obligations arising under this Agreement on and after
the date of assignment, and any such assignee shall upon request execute and
deliver to Provider an instrument confirming such assumption.  Trustee shall not
have the right to assume or assume and assign this Agreement unless Trustee
promptly (a) cures all defaults under this Agreement, (b) compensates
non-bankrupt Party for damages incurred as a result of such defaults, (c)
provides adequate assurance of future performance on the part of Trustee as
debtor in possession or Trustee's assignee, and (d) complies with all other
requirements of the Bankruptcy Code.  If Trustee desires to assume and assign
this Agreement to any person who shall have made a bona fide offer, then Trustee
shall give non-bankrupt Party written notice of such proposed assignment (which
notice shall set forth the name and address of such person, all of the terms and
conditions of such offer, and the adequate assurance to be provided non-bankrupt
Party to assure such person's future performance under this Agreement) no later
than fifteen (15) days after receipt by Trustee of such offer, but in no event
later than thirty (30) days prior to the date Trustee shall make application to
the appropriate court for authority and approval to enter into such assignment
and assumption, and non-bankrupt Party shall thereupon have the prior right and
option, to be exercised by notice to Trustee given at any time prior to the
effective date of such proposed assignment, to accept (or to cause non-bankrupt
Party’s designee to accept) an assignment of this Agreement upon the same terms
and conditions and for the same consideration, if any, as the bona fide offer
made by such person, less any brokerage commissions which may be payable out of
the consideration  to be paid  by such person for the assignment of this
Agreement. If Trustee fails to assume or assume and assign this Agreement in
accordance with the requirements of the Bankruptcy Code within sixty (60) days
after the initiation of the Case (or such other period as may be provided by the
Bankruptcy Code or allowed by the United States Bankruptcy Court for same), then
Trustee shall be deemed to have rejected this Agreement.  If this Agreement is
rejected or deemed rejected, then non-bankrupt Party shall have all rights and
remedies available to it pursuant to Section 19 above.

 
 
21.
Parking.

 

   
From and after the Effective Date, Provider shall make up to three  (3) parking
spaces (“Epsilon’s Parking Spaces”) available to Epsilon in such areas (the
“Parking Areas”) of the Premises as Provider shall periodically

 
 

--------------------------------------------------------------------------------

 



 
designate for parking.  Epsilon’s Parking Spaces shall be used exclusively for
the parking of vehicles, belonging to or leased to or operated by Epsilon, any
of Epsilon’s permitted users, and their respective employees, visitors and
invitees, and for not other purpose.
 
 
22.
Change Requests.

 
Either party may request a change to this Agreement, any of the Services
provided under a SOW or request new services (collectively a “Change”) at any
time.
 
A. Epsilon Changes.
 
(i) If Epsilon requests a Change, a written change request, substantially in the
form of Exhibit I, (“Customer Order Form”) (“Project Change Request”) shall be
submitted to their assigned Account Manager or Business Development Manager as
appropriate.  The Project Change Request will describe the proposed
modification(s) to the Services, i.e., select the device(s), describe what is to
be changed, and identify the priority of the request.  Provider shall review
each Project Change Request submitted by Epsilon and notify Epsilon as soon as
practicable, of the feasibility of the requested changes, any technical,
operational and pricing impacts of such Project Change Request and whether and
under what terms Provider can perform the PCR (“Change Response”).  Epsilon
shall respond to all Change Responses in writing indicating whether it
authorizes Provider to make the requested Change on the terms and conditions set
forth in the Change Response (“Change Authorization”).  Provider reserves the
right to determine whether the requested change is out of scope of the Services
covered by an existing SOW.  The fees, costs and expenses associated with any
resulting Change, including any increase in Provider’s financing costs, shall be
billed in accordance with the charging methodology set forth in the applicable
SOW or Change Authorization, and shall be the responsibility of Epsilon upon
written acceptance of the Change Authorization.
 
(ii) Any Change Request will become part of the Services only upon submission of
a Change Authorization by Epsilon and acceptance by Provider, who may in its
reasonable discretion reject a Change Request.  All acceptable Change
Authorizations will supersede any inconsistent terms of the applicable SOW or
this Agreement.
 
B. Provider Changes.  Provider will make no Change that will (i) increase
Epsilon’s total costs of receiving the Services; or (ii) materially disrupt or
adversely impact the business or operations of Epsilon, without first obtaining
Epsilon's written approval and the execution of a Epsilon Order Form.  Provider
will make no Change described above, without first (i) providing to Epsilon a
written proposal describing in detail the Change, the cost to implement such
Change and how the Change may disrupt or adversely impact the business or
operations of Epsilon; and (ii) obtaining the prior written approval of the
Change from the Epsilon.
 
C. Changes Required by Law.  In the event there is a change in Laws such that
the Services must be modified in order to be compliant with a Law, as defined
below, the Parties will meet and negotiate in good faith to reach an agreement
on the pricing impact on the Services.  For purposes of this Section, the term
“Laws” means all foreign and domestic laws, statutes, ordinances, codes,
regulations, rules, or orders applicable to the provision, receipt or use of the
Services generally or the performance of Provider’s or Epsilon’s obligations
under this Agreement.
 
D. General.  Provider will make reasonable efforts to schedule and implement all
Changes so as not to disrupt or adversely impact the business or operations of
Epsilon.  If Epsilon owes Provider an undisputed past due amount for Services
received, Provider may, in its reasonable discretion, cease to process any
Project Change Requests submitted by Epsilon.
 
23.    Definitions.
 
“Access List” means the list of individuals identified by Epsilon as requiring
access to the Equipment Space and approved by Provider to have such access.
 
“Common Space” means the common areas within the Premises, including parking
lots, restrooms, break rooms, hallways, and loading docks for shared use by
Epsilon and other occupants of the Premises.
 
“Data Hall” – means Data Hall 7 in Building 7 of the Premises as set forth on
Exhibit A.
 
Industry Standards means: standards for a Tier IV Certification for Mechanical
and Electrical as defined by TIA 942 or the then-preferred industry
certification supplier of Provider.
 
Go-Live Date: The day and time in which the designated Equipment Space is 100%
functional including all power installation systems, power whips, environmental
systems, security systems, fire and water detection systems.
 

 
 

--------------------------------------------------------------------------------

 



 
“Epsilon Representative” means an individual on the Access List, or otherwise
given access to the Premises by Epsilon, with or without the authorization of
Provider.
 
Equipment Space: That space as depicted on Exhibit A reflecting the actual space
occupied by Epsilon within the Premises.
 
Effective Date: That date as set out in the first paragraph of the Agreement.
 
Initial Term: Shall mean the sixty (60) months subsequent to the Go-Live Date.
 
“Laws” shall mean all applicable local, state, federal, foreign, and
international laws, statutes, ordinances, codes, regulations, rules, or orders.
 
Losses: Shall mean those losses more fully described in Section 10 (a)
Indemnification.
 
“Security Document” means any of the following documents which may now exist or
hereafter be executed related to the Premises or any portion thereof:  (a)
ground or underlying license or lease; (b) mortgage or deed of trust, including
any advances made thereunder; and (c) any renewal, modification, replacement or
extension of any such license, lease, mortgage or deed of trust.
 
“Technical Infrastructure” means all systems and components owned or leased by
Provider required to (a) deliver power to the Equipment Space, including but not
limited to any PDU, UPS or generators; or (b) provide any other Services to
Epsilon.
 
 24.
General Terms.

 
 
a.
Counterparts.  These Agreement and the Attachment(s) may be executed in two or
more counterparts, each of which will take effect as an original, and all of
which, together, will evidence one and same instrument.

 
b.
Entire Agreement.  The parties hereto agree that this Agreement, the
Attachment(s) and SOWs executed hereunder represent the complete statement of
the agreement between the parties, and supersede all prior understandings, oral
or written, relating to the subject matter of this Agreement, the Attachment(s).

 
c.
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of Texas without application of its choice of law
provisions.  The Parties agree that the exclusive venue and jurisdiction for
purposes of any and all lawsuits, causes of action, arbitrations, or other
disputes shall be in a court of competent jurisdiction in Dallas County, Texas.

 
d.
Modification, Waiver.  This Agreement, the Attachment(s) and any SOW’s executed
hereunder may be modified only by a writing executed by the parties
hereto.  Failure by either party to enforce any provision of this Agreement, an
Attachment will not be deemed a waiver of that provision or of any other
provision of this Agreement, such Attachment and any SOW’s.

 
e.
Notices.  Any notices required or permitted pursuant to this Agreement, an
Attachment and any SOWs must be in writing and will be deemed to have been
sufficiently given when presented personally or sent by overnight delivery
service or registered mail to:

 
If to Epsilon:


Jim Kaske
4301 Regent Blvd.
Irving, Texas 75063


With a copy to:
General Counsel
Epsilon Data Management, LLC
7500 Dallas Parkway, Suite 700
Plano, TX  75024


If to Provider:
General Counsel
CyrusOne
5150 Westway Park Blvd.
Houston, Texas 77041
 
 
f.
Prevailing Party.  The prevailing party in any suit or action under this
Agreement, an Attachment or any SOWs will be entitled to reasonable attorney’s
fees, expenses and costs.

 
g.
Public Statements, Use of Marks, Disclosure of Source.  Provider may not issue
any public statements, press

 

 
 

--------------------------------------------------------------------------------

 



 
releases or promotional materials with regard to the subject matter of this
Agreement, the Attachments and any SOWs which mention Epsilon and use Epsilon’s
logos. Provider shall conduct business under Provider’s own name.  Provider
shall not use Epsilon’s name, nor the name of Epsilon’s affiliates, in providing
the Services and shall not take any action or represent to any person that would
lead such person to believe that Provider is part of, employed by, or an agent
of Epsilon.  Provider may not place signs on the Premises or otherwise advertise
that Epsilon is retaining the Services.  Notwithstanding anything herein to the
contrary, Provider may upon prior written approval of Epsilon, however, use the
Epsilon’s name in advertisements identifying Epsilon as a customer of Provider.
 
h.
Relationship of Parties.  The relationship of the parties is that of independent
contractors.  Nothing herein will be construed to create any partnership, joint
venture, or similar relationship.

 
i.
Severability.  Subject to Section 1a(v), should any provision of this Agreement,
an Attachment and any SOW’s be determined inconsistent with or contrary to
applicable law, such provision shall be deemed amended or omitted to conform
therewith.  All other provisions of the Agreement, an Attachment and any SOW’s
shall remain in full force and effect.  Further, the term or condition that is
held to be illegal or unenforceable will remain in effect as far as possible in
accordance with the intention of the parties.

 
j.
Injunctive Relief.  Each of the parties acknowledges that any breach of Section
13 (Confidentiality) of this Agreement may result in irreparable and continuing
damage to the other party and, therefore, in addition to any other remedy which
may be afforded by law, any breach or threatened breach of such section may be
prohibited by restraining order and/or injunction or any other equitable
remedies of any court.

 
k.
Survival.  The provisions of Sections 3, 4, 8, 9, 10, 11, 12, 13, 15, 16, 19 and
23 will survive any termination or expiration of this Agreement.

 
IN WITNESS WHEREOF, the parties hereto have caused this Co-Location Agreement to
be executed by their duly authorized representatives as of the Effective Date.




Epsilon Data Management, LLC
 
Cyrus Networks, LLC
     
By:  /s/ Edward J. Heffernan
 
By:  /s/ Dottie Spruce
Print Name:  Edward J. Heffernan
 
Print Name:  Dottie Spruce
Title:  Vice President
 
Title:  VP of Sales


 















 
 

--------------------------------------------------------------------------------

 







March 5, 2012


Dottie Spruce
CyrusOne
5150 Westway Park Blvd.
Houston, Texas  77041


General Counsel
Cyrus One
5150 Westway Park Blvd.
Houston, Texas  77041


Regarding: Inconsistent Date between Agreement and Order Form


The Co-Location Agreement (“Agreement”) made this twenty-eight day of November,
2011 (“Effective Date”), is by and between Epsilon Data Management, LLC, with a
place of business at 4401 Regent Blvd., Irving, TX 75063 (“Epsilon”) and Cyrus
Networks, LLC d/b/a CyrusOne, a Delaware corporation with a place of business at
5150 Westway Park Blvd., Houston, Texas 77041 (“Provider”), each a “Party” and
together, the “Parties.”


Epsilon provides this written letter seeking agreement from Provider as to the
Go-Live Date and therefore the expiration of the Term of the Agreement.  The
Go-Live Date is January 15, 2012 and consequently the expiration of the Initial
Term will be January 15, 2017.


By signing below both parties agree the final initial term will expire on
January 15, 2017.




Epsilon Data Management, LLC



 
By:  /s/Keith Morrow
Printed Name:  Keith Morrow
Title:  Chief Information Officer

 
 

 
By:  /s/Dottie Spruce
Printed Name:  Dottie Spruce
Title:  VP of Sales




 
 

--------------------------------------------------------------------------------